Franklin County, Nos. 87AP-860 and 87AP-1132. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. By entry of November 27, 1991, this court granted appellant’s request for oral argument, and in a notice of hearing dated December 9, 1991, oral argument was set for January 7, 1992. Upon sua sponte reconsideration,
IT IS ORDERED by the court that appellant’s motion for oral argument is denied; that this court’s order of November 27, 1991, is vacated; and that this cause will be considered on the briefs and without oral argument.